 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                            jdcalabro@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
 5   Jason M. Dorsky (admitted pro hac vice)         Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                            cnbingaman@venable.com
 6   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 7   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 8
     VENABLE LLP
 9   1290 Avenue of the Americas
     New York, New York 10104-3800
10   Tel: (212) 218-2100
     Fax: (212) 218-2200
11
     Chris Holland (SBN 164053)
12   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
13   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
14   ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                                 UNITED STATES DISTRICT COURT
20
                                NORTHERN DISTRICT OF CALIFORNIA
21                                    OAKLAND DIVISION

22
                                                          Case No. 4:18-cv-01885-HSG-EDL
23    IN RE KONINKLIJKE PHILIPS PATENT
      LITIGATION                                          JOINT MOTION OF PHILIPS AND
24                                                        YIFANG FOR FINAL STAY
                                                          PENDING COMPLETION OF
25                                                        SETTLEMENT AGREEMENT
                                                          TERMS AND RESPONSE TO
26                                                        OCTOBER 1, 2019 ORDER (DKT.
                                                          NO. 843); ORDER
27

28
                                                     1
                   JOINT MOTION OF PHILIPS AND YIFANG FOR FINAL STAY
     PENDING COMPLETION OF SETTLEMENT AGREEMENT TERMS AND RESPONSE TO OCTOBER 1,
                             2019 ORDER (DKT. NO. 843); ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Defendant YiFang USA Inc. d/b/a/ E-Fun, Inc. (“YiFang”) have previously jointly moved the Court
 3   to stay the various pretrial preparation deadlines in these consolidated action solely as they pertained
 4   to the disputes between Philips and YiFang, for various lengths of time and various reasons
 5   pertaining to the parties’ settlement efforts, including in order to permit those parties to engage in
 6   settlement negotiations, and then preparation, completion, and ultimately execution of formal
 7   settlement documentation. The Court granted each of those joint motions. See Dkt. Nos. 647; 665;
 8   697.
 9          The parties are happy to report that despite their need to extend the stay -- due the
10   international nature of the entities, and the multiple levels of review and approval required on both
11   sides -- the time was well spent: they have now executed a final, binding settlement agreement.
12          However, as Philips and YiFang anticipated in their past joint filings might happen, there are
13   indeed some post-execution aspects of that binding settlement agreement which must be performed
14   before the Philips/YiFang case can be formally dismissed. Notably, the parties believe in good faith
15   that those performance provisions should all be completed in advance of the first trial in these
16   consolidated actions (Philips v. Microsoft), meaning that the additional – and final – stay now
17   requested should not impact the balance of these consolidated actions in any way.
18          As previously stated, it is well-settled that a district court has discretionary power to stay
19   proceedings in its own court. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005)
20   (citing Landis v. North American Co., 299 U.S. 248, 254 (1936)). In this instance, the parties
21   believe in good faith that a further stay of proceedings is appropriate and in the interests of justice, in
22   order to avoid unnecessary further litigation and to conserve judicial resources by permitting them to
23   complete various terms required by the confidential settlement agreement without further
24   involvement of, or burden upon, the Court, and without interference with any aspect of the
25   remainder of these consolidated actions.
26          NOW, THEREFORE, Philips and YiFang hereby stipulate and respectfully request that the
27   Court issue a final stay, and order that all remaining deadlines in these consolidated cases be stayed
28
                                                         2
                   JOINT MOTION OF PHILIPS AND YIFANG FOR FINAL STAY
     PENDING COMPLETION OF SETTLEMENT AGREEMENT TERMS AND RESPONSE TO OCTOBER 1,
                             2019 ORDER (DKT. NO. 843); ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
 1   solely as they pertain to the Philips/YiFang matter for a period up to and including Friday, January
 2   24, 2020, in order for various terms of the confidential settlement to be completed, so that the
 3   Philips/YiFang case may be dismissed pursuant to stipulation. Should the parties for any reason fail
 4   to submit a stipulated dismissal of the claims at issue on or before January 24, 2020, counsel will
 5   meet and confer and approach the Court jointly for guidance and/or a further Case Management
 6   Conference at that time, if needed.
 7   Dated: October 9, 2019                             Respectfully submitted,
 8   Chris Holland (SBN 164053)                                /s/ Michael P. Sandonato
     Lori L. Holland (SBN 202309)                       Michael P. Sandonato (admitted pro hac vice)
 9   HOLLAND LAW LLP                                    John S. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                   Christopher S. Gerson (admitted pro hac vice)
10   San Francisco, CA 94104                            Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                          Jonathan M. Sharret (admitted pro hac vice)
11   Fax: (415) 200-4989                                Daniel A. Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com                         Sean M. McCarthy (admitted pro hac vice)
12   lholland@hollandlawllp.com                         Robert S. Pickens (admitted pro hac vice)
                                                        Joyce L. Nadipuram (admitted pro hac vice)
13                                                      Caitlyn N. Bingaman (admitted pro hac vice)
14                                                      VENABLE LLP
                                                        1290 Avenue of the Americas
15                                                      New York, New York, 10104
                                                        +1 (212) 218-2100
16                                                      +1 (212) 218-2200 facsimile
                                                        philipsprosecutionbar@venable.com
17
                                                        Attorneys for Plaintiffs Koninklijke Philips
18
                                                        N.V. and U.S. Philips Corporation
19

20

21
            /s/ Lucian C. Chen
22   Lucian C. Chen (pro hac vice)                          Michael Song (Bar No. 243675)
     Wing K. Chiu (pro hac vice)                            LTL ATTORNEYS LLP
23   LUCIAN C. CHEN, ESQ. PLLC                              300 South Grand Avenue, 14th Floor
     One Grand Central Place                                Los Angeles, California, 90071
24   60 East 42nd Street, Suite 4600                        +1 (213) 612-8900
     New York, New York, 10165                              +1 (213) 612-3773 facsimile
25   +1 (212) 710-3007                                      michael.song@ltlattorneys.com
     +1 (212) 501-2004 facsimile
26   lucianchen@lcclegal.com

27   Attorneys for Defendant YiFang USA, Inc. d/b/a E-Fun, Inc.

28
                                                        3
                   JOINT MOTION OF PHILIPS AND YIFANG FOR FINAL STAY
     PENDING COMPLETION OF SETTLEMENT AGREEMENT TERMS AND RESPONSE TO OCTOBER 1,
                             2019 ORDER (DKT. NO. 843); ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
                                     CIVIL L.R. 5-1(i) ATTESTATION
 1
            I, Chris Holland, hereby attest that I have been authorized by counsel for the party listed
 2
     above to execute this document on its behalf.
 3

 4
            Dated: October 9, 2019                                /s/ Chris Holland
 5                                                         Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                   JOINT MOTION OF PHILIPS AND YIFANG FOR FINAL STAY
     PENDING COMPLETION OF SETTLEMENT AGREEMENT TERMS AND RESPONSE TO OCTOBER 1,
                             2019 ORDER (DKT. NO. 843); ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
                                                  ORDER
 1

 2           Having reviewed Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
 3   (collectively, “Philips”) and Defendant YiFang USA Inc. d/b/a/ E-Fun, Inc.’s (“YiFang”) Joint
 4   Motion for Final Stay Pending Completion of Settlement Agreement Terms (“Motion for Stay”),
 5   and good cause being shown,
 6           IT IS HEREBY ORDERED THAT:
 7           The Motion for Stay is GRANTED. All remaining deadlines solely as they pertain to the
 8   disputes between Philips and YiFang are stayed for a period up to and including Friday, January 24,
 9   2020.
10

11   IT IS SO ORDERED.

12

13   DATED: October 9, 2019                      ____________________________________
14
                                                 Hon. Haywood S. Gilliam, Jr.
                                                 United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                   JOINT MOTION OF PHILIPS AND YIFANG FOR FINAL STAY
     PENDING COMPLETION OF SETTLEMENT AGREEMENT TERMS AND RESPONSE TO OCTOBER 1,
                             2019 ORDER (DKT. NO. 843); ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
